279 P.2d 434 (1955)
Richard F. HORLBECK and Ruth S. Horlbeck, Plaintiffs in Error,
v.
Leona WALTHER, Defendant in Error.
No. 17428.
Supreme Court of Colorado, En Banc.
January 17, 1955.
Rehearing Denied January 31, 1955.
Howard E. Erickson, Denver, for plaintiff in error.
Elias J. Candell, Lakewood, for defendant in error.
PER CURIAM.
Nowhere in the record submitted by plaintiffs in error does it appear that a judgment was entered against them in the trial court. We find original and amended findings of fact by the trial judge and direction to the clerk for the entry of judgment, but no such judgment was ever entered of record in the trial court. Rule 112(a), R.C.P.Colo. requiring the inclusion of the judgment in the record is mandatory, and without a compliance therewith there is *435 nothing for this court to review. Savageau, Inc., v. Larsen, 117 Colo. 229, 185 P.2d 1012; Howard v. American Law Book Co., 121 Colo. 5, 212 P.2d 1006. The writ of error is, therefore, dismissed.